Citation Nr: 1417858	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO. 10-45 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to service connection for a right shoulder disability.

4. Entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation.

5. Entitlement to service connection for a bilateral hearing loss disability.

6. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied service connection for all issues currently on appeal.

The Board remanded the issues on appeal in June 2013 so that the Veteran could be scheduled for a hearing before a Veterans Law Judge. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2014. A transcript of the hearing has been associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.
REMAND

When VA becomes aware of the existence of relevant records before deciding a claim, VA must notify the claimant of the records and request that the claimant provide a release for the record. 38 C.F.R. § 3.159(e)(2). If no release is provided, VA must request that the claimant obtain the records and provide them to VA. Id. In this case, the Veteran indicated he has been receiving VA treatment for his claimed right shoulder, low back, and cervical spine disabilities, as well as his skin cancer. However, no VA medical records are associated with the claims file. As these records are relevant to the Veteran's claims, the Board finds it must remand the claims so that the Veteran's VA treatment records from February 2010 forward can be obtained.

Additional development is required before the Veteran's claim of entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation, is decided. As an initial matter, the Veteran is not considered to have been exposed to ionizing radiation for the purposes of presumptive service connection. See 38 C.F.R. § 3.309(d). However, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the side and nature of the radiation dose or doses. See 38 C.F.R. § 3.311. 

The Veteran has testified that he has a current diagnosis of skin cancer, which is a listed radiogenic disease. See 38 C.F.R. § 3.311(b)(2). The Veteran is competent to report diagnoses made by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Assuming the presence of a radiogenic disease, the Veteran has consistently reported that he was exposed to ionizing radiation while serving as a security specialist, which required him to guard airplanes loaded with nuclear weapons. The Veteran's service as a security specialist is corroborated by the Veteran's DD 214, although the nature of that service, including his proximity to nuclear weapons has not been formally corroborated. In that regard, there is no indication from the record that all available records concerning the Veteran's alleged exposure to radiation have been requested, or that a dose estimate has been prepared by the Under Secretary for Health. 

In light of these facts, if, and only if, the competent and credible medical evidence of record confirms that the Veteran has a currently diagnosed radiogenic disease, to include skin cancer, further development must be conducted before the claim can be decided. See 38 C.F.R. § 3.311.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). This duty attaches when there is evidence of a current disability, an in service event, injury or disease, an indication of a nexus, and otherwise insufficient medical evidence to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Here, the Veteran and three fellow service members have submitted credible statements concerning an in-service injury, the Veteran has stated his back and shoulder disabilities have been consistent since service, and there is otherwise insufficient competent medical evidence to make a decision on the claim. 

Thus, a threshold factor at issue concerns whether there is a current disability. If, but only if, such current disability can be established, then the question becomes whether that disability is related to service, which is a medical one.  The Veteran stated during his March 2014 hearing that he is currently receiving treatment through the VA for all three claimed disabilities, and that he has been diagnosed with a current back disability and with skin cancer. The Veteran is competent to report diagnoses made by a medical professional. Jandreau, 492 F.3d 1372. As noted above, a remand is already necessary in order to obtain VA treatment record not associated with the claims file. In light of the Veteran's statements concerning current diagnoses, the outstanding VA treatment records, and in the interest of avoiding future remands for further development, the Board finds that medical examinations with respect to the Veteran's claimed back disability, shoulder disability, and skin cancer are warranted if, and only if, there is competent and credible evidence of current disabilities in the Veteran's VA treatment records.

Once VA provides an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The February 2013 audiological examiner found that the Veteran's bilateral hearing loss was noted upon entrance and therefore preexisted service. Further, the examiner noted that as there were no significant hearing threshold shifts during service, the Veteran's current sensorineural hearing loss was not aggravated by his active duty service. Based on this information, the examiner determined that the Veteran's current hearing loss disability was less likely than not due to his active duty service. However, in accordance with case precedent, an absence of significant threshold shifts during active duty service cannot serve as the sole supporting reason for a negative audiological opinion. See Hensley v. Brown, 5 Vet. App. 155, 162-63 (1993). Without further detail, the Board cannot rely on the February 2013 audiological opinion in deciding the Veteran's claim. As such, the Board must unfortunately remand the claim so that the February 2013 VA examiner can provide a more detailed supporting rationale in an addendum opinion.

Finally, in light of the outstanding VA treatment records that are potentially relevant to the Veteran's claim of service connection for tinnitus, the Board must remand that claim as well so that those records can be obtained and considered. See 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain and associate with the claim file all outstanding VA medical records from the North Texas Healthcare System from February 2010 forward. Appropriate efforts should also be made to obtain any further VA or private medical records identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. If, and only if, after completing the development listed above to the extent possible it is determined that the Veteran has a current back disability, to include a low back and cervical spine disability, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's back disability, to include a low back and cervical spine disability. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Did the Veteran's back disability manifest to a compensable degree within one year of separation from service?

b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's back disability, to include a low back and cervical spine disability, was incurred in or aggravated by service?

Review of the entire claims file is required; however, attention is invited to the Veteran's March 2014 testimony and the three statements submitted by fellow service members, all of which detail an in-service accident incurred by the Veteran. For the purposes of the opinion, these statements should be considered credible.

A detailed rationale supporting the examiner's opinion should be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. If, and only if, after completing the development listed in Directive 1 to the extent possible it is determined that the Veteran has a current right shoulder disability, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's right shoulder disability. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Did the Veteran's right shoulder disability manifest to a compensable degree within one year of separation from service?

b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right shoulder disability was incurred in or aggravated by service?

Review of the entire claims file is required; however, the attention is again directed to the Veteran's March 2014 testimony and the three statements submitted by fellow service members detailing an in-service accident sustained by the Veteran. These statements should be considered credible.

A detailed rationale supporting the examiner's opinion should be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. If, and only if, it is determined after performing the development listed in Directive 1 to the extent possible that the Veteran has a current diagnosis of a radiogenic disease, to include skin cancer, request any available records concerning the Veteran's exposure to radiation, including but not limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation, service treatment records, and any other records that are deemed likely to contain information concerning the Veteran's radiation dose in service. 

Then, forward all such records to the Under Secretary for Health for the preparation of a dose estimate.

If it is determined that the Veteran was exposed to ionizing radiation as a result of other activities as claimed and the Veteran's radiogenic disease became manifest within the applicable period, refer the claim to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

5. Obtain an addendum opinion from the examiner who provided the February 2013 VA audiological opinion, or another appropriate medical professional, addressing the existence of a causal relationship between the Veteran's bilateral hearing loss disability and his active duty service, as well as revisiting the opinions concerning a bilateral hearing loss disability and tinnitus in light of any new medical records associated with the claims file. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

After reviewing the claims file, the reviewer should answer the following questions:

a) Did the Veteran's bilateral hearing loss disability manifest to a compensable degree within one year of separation from service?

b) Is the Veteran's current bilateral hearing loss disability causally or etiologically related to his active duty service?

In answering these questions, the reviewer is again reminded that in accordance with case precedent, the Board cannot rely on a negative audiological opinion based solely on a lack of threshold shifts during active duty service. See Hensley v. Brown, 5 Vet. App. 155, 162-63 (1993). As such, the Board requests that the reviewer provide additional detail in support of the February 2013 opinion.

The reviewer should also revisit the medical opinion concerning service connection for tinnitus in light of any new and relevant medical evidence associated with the claims file since the issuance of the original opinion.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

6. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



